NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2040-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUPRIE E. WADLEY,

     Defendant-Appellant.
________________________

                   Submitted September 22, 2021- Decided September 29, 2021

                   Before Judges Fuentes, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 17-07-0389.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Tamar Y. Lerer, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Laura Sunyak, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      We have been advised prior to argument that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-2040-18
                                      2